UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1111


FRANCIS DANIEL OWENS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 13, 2012                  Decided:   August 1, 2012


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, M. Jocelyn Lopez Wright, Senior Litigation Counsel,
Leslie McKay, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis     Daniel    Owens,     a   native     and        citizen   of    The

Gambia,    petitions      for   review     of    an   order       of    the    Board   of

Immigration     Appeals    (“Board”)       dismissing       his     appeal     from    the

immigration judge’s denial of his motion to reopen immigration

proceedings.     We have reviewed the record and the Board’s order

and find no abuse of discretion.                 See 8 C.F.R. § 1003.23(b)(3)

(2012).     Accordingly, we deny the petition for review for the

reasons stated by the Board.             See In re: Owens (B.I.A. Dec. 20,

2011).     We dispense with oral argument because the facts and

legal    contentions    are     adequately       presented        in    the    materials

before    the   court   and     argument     would    not     aid      the    decisional

process.

                                                                       PETITION DENIED




                                         2